Citation Nr: 0906214	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  03-33 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain from September 26, 2003 to October 27, 
2006.

2.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain from October 28, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had military service from June 1978 to July 1981, 
from January 1989 to July 1989, and from February to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.

During the appeal period, the claims files were transferred 
to the RO in Cleveland, Ohio, and they have processed the 
claims since that time.

A July 18, 2006 decision of the Board denied the veteran's 
claim for service connection for PTSD and denied the 
veteran's claim for a rating in excess of 10 percent for 
lumbosacral strain prior to September 26, 2003.  This Board 
decision also remanded the veteran's claim for a rating in 
excess of 20 percent for lumbosacral strain from September 
26, 2003, and instructed the RO to issue the veteran a 
statement of the case with respect to a claim for an earlier 
effective date for a 20 percent rating for lumbosacral 
strain.  

The veteran has not submitted a substantive appeal following 
issuance of an August 2008 statement of the case denying an 
effective date prior to September 26, 2003 for a 20 percent 
rating for lumbosacral strain.  Accordingly, there is no 
effective date issue currently in appellate status before the 
Board.

An August 2008 rating decision granted the veteran a 40 
percent rating for lumbosacral strain effective from October 
28, 2006.  Consequently, the claims currently before the 
Board are as stated on the cover page of this decision.  

In July 2006, the veteran raised the issue of a total rating 
based on individual unemployability due to service-connected 
disability.  This issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  From September 26, 2003 to October 27, 2006 the veteran's 
low back disability was not shown to be productive of severe 
limitation of lumber spine motion, severe lumbosacral strain, 
or thoracolumbar spine flexion limitation of 30 degrees or 
less; has not been productive of severe intervertebral disc 
syndrome with recurring attacks and little intermittent 
relief; and has not been productive of incapacitating 
episodes.

2.  Since October 28, 2006, the veteran's lumbosacral strain 
has not resulted in unfavorable ankylosis of the entire 
thoracolumbar spine, has not resulted in pronounced 
intervertebral disc syndrome, and has not been productive of 
incapacitating episodes of intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain were not met from September 26, 2003 to 
October 27, 2006.  38 U.S.C.A. § 1155, 5110(g) (West 2002); 
38 C.F.R. § 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5237, 5243, 5292, 5293, 5295 (2002, 2003, 
2008).

2.  The criteria for a disability rating in excess of 40 
percent for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5110(g) (West 2002); 38 C.F.R. § 4.1, 4.2, 
4.3, 4.6, 4.7, 4.71a, Diagnostic Codes 5237, 5243, 5292, 
5293, 5295 (2002, 2003, 2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a July 2001 
letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to an increased rating, and the 
division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008), this 
letter essentially satisfied the notification requirements of 
the VCAA by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide.  The Board notes that a "fourth element" of the 
notice requirement, requesting the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, was recently removed from the language of 38 C.F.R. 
§ 3.159(b).  See 38 C.F.R. § 3.159, as amended by 73 Fed. 
Reg. 23353-23356 (Apr. 30, 2008).  Consistent with 
38 U.S.C.A. § 5103(a), The July 2001 letter was provided to 
the veteran prior to the initial adjudication of his claim by 
the May 2002 rating decision.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements apply to all five elements of a 
service connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice by a May 2006 letter.  This letter informed the 
veteran that he had to provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability, that if an increase in disability 
was found, a disability rating would be determined by 
applying relevant diagnostic codes which typically provide 
for a range in severity of a particular disability from 0 
percent to as much as 100 percent depending on the disability 
involved, and provided examples of the types of medical and 
lay evidence that the veteran could submit or ask VA to 
obtain that are relevant to establishing entitlement to 
increased compensation.  One such example was statements from 
employers regarding how the condition affects the ability to 
work.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Even if the veteran had not been provided the notice required 
by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
concludes that he would not have been prejudiced in this 
instance, as he was given specific notice concerning the 
rating criteria for the low back disability at issue in the 
rating decision and the statement of the case.  Consequently, 
he had actual notice of the specific rating criteria for this 
disability, and why a higher rating had not been assigned, as 
well as an opportunity to present evidence and argument to 
support higher ratings.

The Board also finds that all necessary development of 
evidence has been completed.  The veteran's VA medical 
records and VA vocational rehabilitation records have been 
obtained.  The veteran has been afforded VA medical 
examinations and he has provided testimony at a hearing 
before the undersigned Veterans Law Judge.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal and he has done so.  
Neither the veteran nor his representative has indicated that 
there are any additional obtainable records to support the 
veteran's claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The words "slight," "moderate" and "severe", as used in the 
various diagnostic codes, are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to 
ensure that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6. The Board also notes that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
the Board's determination of an issue.  The Board evaluates 
all evidence in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, DC 5293 (2002)).  Those provisions, which became 
effective September 23, 2002, replaced the rating criteria of 
38 C.F.R. § 4.71a, DC 5293 (as in effect through September 
22, 2002).  The Board observes that the regulations were 
further revised, effective from September 26, 2003.  68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003).  Disabilities and injuries of 
the spine are now evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243, with DC 5243 as the new 
code for intervertebral disc syndrome (IDS).

The veteran's claim for an increased rating was received in 
April 2001.  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  As the veteran's claim was 
received prior to September 26, 2003, the Board will consider 
the regulations in effect both prior to and since September 
26, 2003.  The Board observes, however, that when an increase 
is warranted based solely on the revised criteria, the 
effective date for the increase cannot be earlier than the 
effective date of the revised criteria.  See 38 C.F.R. § 
5110(g) ; VAOGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

III.  From September 26, 2003 to October 27, 2006

The veteran asserted at his September 2004 hearing that he 
should be granted a rating in excess of 20 percent for his 
low back disability.  The veteran testified that he had 
muscle spasms in his low back.  The veteran further testified 
that he used to be a tractor-trailer truck driver and that he 
could no longer work in that field because of his back pain.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5295 (2002).

The Board finds that from September 26, 2003 to October 27, 
2006, the veteran did not meet the criteria for a rating in 
excess of 20 percent for his low back disorder under 
Diagnostic Code 5295 which was in effect prior to September 
26, 2003.  VA examinations in June 2004 and July 2005 noted 
that the veteran had no muscle spasms.  The June 2004 
examination report states that the veteran had normal station 
and gait, and the July 2005 examination report states that 
the veteran ambulated without aides or assistance.  Since 
none of the medical evidence from September 26, 2003 to 
October 27, 2006 indicates that the veteran met the criteria 
for a higher rating, the veteran is not entitled to a higher 
rating during that time period under Diagnostic Code 5295.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The Board finds that from September 26, 2003 to October 27, 
2006, the veteran did not meet the criteria for a rating in 
excess of 20 percent for his low back disorder under 
Diagnostic Code 5292 which was in effect prior to September 
26, 2003.  The July 2005 VA examination report revealed the 
most restricted range of motion of the spine during this time 
period.  This examination revealed that the veteran retains a 
minimum of 45 degrees of forward flexion, 25 degrees of 
backward extension, 25 degrees of lateral bending and 25 
degrees of rotation.  These ranges of motion were limited by 
pain at the extremes of motion.  This restriction in range of 
motion can only be considered moderate in nature, rather than 
severe.  The disability factors set forth in 38 C.F.R. §§ 
4.40, 4.45, to include functional loss due to pain on use or 
during flare-ups, incoordination, weakened movement and 
excess fatigability on use, are also for consideration in 
determining the extent of limitation of motion.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  With regard to 
increases in pain, soreness, tenderness and fatigability with 
repetitive use, such was not shown on VA examinations in June 
2004 and July 2005.  In two addendums dated in August 2005, 
the July 2005 VA examiner again stated that while flare-ups 
could increase symptomatology, none was shown on examination, 
and that any estimated functional change or range of motion 
change on flare-ups would be speculative.  Therefore, when 
all pertinent disability factors are considered, the Board 
must conclude that the limitation of lumbosacral spine motion 
experienced by the veteran from September 26, 2003 to October 
27, 2006 did not more nearly approximate severe than 
moderate.  Accordingly, a rating in excess of 20 percent 
under this DC 5292 for this period is not warranted.  

The Board has considered DC 5293 for intervertebral disc 
syndrome, both the version in effect prior to September 23, 
2002, and the version in effect from September 23, 2002, to 
September 25, 2003.  While the veteran complained of leg 
tingling July 2005 and again in October 2005, the VA 
examinations and other medical records from September 26, 
2003 to October 27, 2006 have not shown the veteran to have 
any associated neurological findings, to include sciatic 
neuropathy.  The June 2004 VA examination report specifically 
notes that no sciatic irritation signs were present.  The 
July 2005 examination report notes that straight leg raising 
was normal and that there was no neurological deficit.  The 
medical evidence during this time period does not reveal that 
the veteran experienced IDS.  Furthermore, service connection 
has not been established for any such IDS.  Accordingly, the 
veteran was not entitled to an increased rating under either 
version of DC 5293 from September 26, 2003 to October 27, 
2006.

Beginning September 26, 2003, lumbosacral strain is rated 
under Diagnostic Code 5237, and thus is rated according to 
the General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for Diagnostic Codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), effective from 
September 26, 2003, the following evaluations are assignable 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease: 20 percent for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis; 30 
percent for forward flexion of the cervical spine 15 degrees 
or less, or favorable ankylosis of the entire cervical spine; 
40 percent for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine; 50 percent for unfavorable ankylosis of 
the entire thoracolumbar spine; and 100 percent for 
unfavorable ankylosis of the entire spine. Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be evaluated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.

Diagnostic Code 5243 defines an incapacitating episode as a 
period of acute signs and symptoms due to IDS that requires 
bed rest and treatment prescribed by a physician.  The 
following evaluations are assignable for IDS based on 
incapacitating episodes: 10 percent where incapacitating 
episodes have a total duration of at least one week but less 
than 2 weeks during the past 12 months; 20 percent where 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past 12 months; 40 
percent where incapacitating episodes have a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and 60 percent where incapacitating episodes have a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board notes that the veteran did not meet the criteria 
for a rating in excess of 20 percent under the current 
criteria for rating spinal disabilities from September 26, 
2003 to October 27, 2006.  The medical evidence relating to 
the veteran's lumbosacral spine during this time period does 
not reveal that the veteran had any ankylosis of the 
lumbosacral spine or that he had limitation of forward 
flexion to 30 degrees or less.  The veteran was not shown to 
have experienced any incapacitating episodes related to his 
lumbosacral strain disability during this time frame and thus 
he was not entitled to a higher rating under DC 5343, the 
current criteria for IDS.

Since the veteran has not met the criteria for a rating in 
excess of 20 percent for his service-connected lumbosacral 
strain disability at any time between September 26, 2003 and 
October 27, 2006, under any applicable diagnostic code, an 
increased rating during this time period is not warranted.

IV.  From October 28, 2006

The RO has assigned the veteran a 40 percent rating for 
lumbosacral strain under DC 5237, effective from October 28, 
2006.  With regard to DC's 5292 (limitation of motion) and 
5295 (lumbosacral strain) which were in effect prior to 
September 26, 2003, 40 percent was the highest rating 
available under those diagnostic codes.  Consequently, the 
veteran is not entitled to a rating in excess of 40 percent 
under either of those diagnostic codes.

With regard to DC 5293 for intervertebral disc syndrome, both 
the version in effect prior to September 23, 2002, and the 
version in effect from September 23, 2002, to September 25, 
2003, the veteran has not met the criteria for a rating in 
excess of 40 percent.  An October 2006 VA examination report 
notes that straight leg raises were negative bilaterally, 
that the veteran did not have muscle spasms, and that the 
veteran had no sensory or motor deficits.  A February 2008 VA 
examination report also noted that the veteran had negative 
straight leg raising tests and no sensory deficits. 

The veteran also has not met the criteria for a rating in 
excess of 40 percent under the current criteria for rating 
spinal disabilities.  The medical evidence relating to the 
veteran's lumbosacral spine does not reveal that the veteran 
has ankylosis of the lumbosacral spine.  The veteran has not 
been shown to have experienced any incapacitating episodes 
related to his lumbosacral strain disability and thus he is 
not entitled to a higher rating under DC 5243, the current 
criteria for IDS.

Accordingly, a schedular rating in excess of 40 percent for 
lumbosacral strain has not been met under any applicable 
diagnostic code at any time since October 28, 2006.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

V.  Extra-Schedular Consideration

The Board has also considered the question of whether the 
record establishes that the schedular criteria are inadequate 
to evaluate the veteran's degenerative spondylosis and disc 
disease so as to warrant assignment of an increased rating on 
an extra-schedular basis.  Ordinarily, the Rating Schedule 
will apply unless there are exceptional or unusual factors 
which would render application of that schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  To accord 
justice in the exceptional case where the schedular 
evaluations are found to be inadequate, the Secretary is 
authorized to approve, on the basis of the criteria set forth 
in 38 C.F.R. § 3.321(b)(1), an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities. 38 C.F.R. § 3.321(b).  The governing norm in 
these exceptional cases is: A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.  The 
Board does not find that this case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
veteran has testified that he can no longer work as a truck 
driver due to his back disability, the October 2006 VA 
examination report indicated that the veteran was employed 
part time as a technical supervisor in a radio studio.  
Furthermore, the February 2008 VA examiner opined that the 
veteran's low back disability was mild in nature and that it 
should result in only minimal impairment in the veteran's 
ability to perform sedentary employment as well as other 
physical employment.  The record reflects that the veteran 
has not required frequent hospitalization for this disability 
and that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
low back disability would be in excess of that contemplated 
by the assigned evaluations.  Therefore, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).
 

ORDER

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain from September 26, 2003 to October 27, 
2006 is denied.

Entitlement to a rating in excess of 40 percent for 
lumbosacral strain from October 28, 2006 is denied.




____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


